UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1007


ERIC E. MILLER,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; STATE OF VIRGINIA; ARLINGTON
COUNTY’S JURISPRUDENCE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00456-HEH)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Eric E. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric E. Miller seeks to appeal the district court’s order dismissing without

prejudice his civil action. The district court informed Miller that he was free to file an

amended complaint. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624

(4th Cir. 2015) (holding that this court lacks jurisdiction over appeals “in cases in which

the district court granted a motion to dismiss for failure to plead sufficient facts in the

complaint . . . because the plaintiff could amend the complaint to cure the pleading

deficiency”). Because the district court left open the possibility for Miller to amend his

complaint, the court’s order is not a final order appealable under 28 U.S.C. § 1291

(2012), and we lack jurisdiction over the appeal.

       Accordingly, we dismiss the appeal for lack of jurisdiction. Goode, 807 F.3d at

630.   In Goode, we remanded to the district court with instructions to allow amendment

of the complaint. Id. Here, however, the district court, after closing the action, denied

Miller’s motion to amend his complaint. Accordingly, we direct on remand that the

district court, in its discretion, either afford Miller an opportunity to file an amended

complaint or dismiss the complaint with prejudice, thereby rendering the dismissal order

a final, appealable order. We grant Miller’s motion to seal and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                            2